Citation Nr: 0512930	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an abdominal aortic 
aneurysm.

2.  Entitlement to service connection for a low back 
disorder, including as  secondary to service-connected 
glomerulonephritis. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1947 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claims.


FINDINGS OF FACT

1.  An abdominal aortic aneurysm did not have its onset 
during active service or result from disease or injury in 
service.

2.  A low back disorder did not have its onset during active 
service or result from disease or injury in service.

3.  A low back disorder was not caused or aggravated by the 
service-connected glomerulonephritis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
abdominal aortic aneurysm have not been met.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for entitlement to service connection for a 
low back disorder, on a direct basis and as secondary to 
service-connected glomerulonephritis, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in April 2002, June 2003, and August 
2004, as well as by the discussions in the rating decision on 
appeal, statement of the case, and supplemental statements of 
the case.  The veteran was told of the requirements to 
successfully establish service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claims to the RO.    

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in June 
2002 and January 2004.  Accordingly, the requirements of the 
VCAA have been met by the RO to the extent necessary and the 
Board turns to the analysis of the veteran's claims on the 
merits.


II.  Factual background

The service medical records are negative for any complaints 
or findings of an aortic aneurysm or cardiovascular disease.  
A systolic murmur at the aortic and apical areas was heard in 
April 1949.  It appeared to be "hernic" in origin.   In 
June 1952, the veteran reported sharp pains across his back.  
He was diagnosed as having chronic glomerulonephritis.  

In April 1954, the veteran also reported severe pain in the 
back, which felt like stabbing in both the left and right 
costovertebral angle.  The pain was continuous and aggravated 
by straining or motion and was associated with headache and 
pain in his neck.  The low back pain was reportedly 
alleviated by physical therapy and the use of a hard bed.  
Physical examination showed that his back was not scoliotic 
and both sides of the costovertebral angle were tender.  In 
addition, it was noted that his heart was not enlarged and 
there were no abnormal heart sounds.  The veteran was 
diagnosed as having glomerulonephritis.  

Periodic examination in October 1957 noted that the veteran 
complained of low back pain after heavy lifting on frequent 
occasions since his retirement, often associated with dark 
urine.  It was noted that he had chronic backache probably of 
renal origin.

In  March 1959, it was noted that that there was no doubt 
that the veteran had kidney damage.  It was also noted that 
the veteran's backache was not associated with his renal 
problem, but represented more of a musculoskeletal strain.  
Also subsequently indicated in the report was that the 
veteran's "disability is traceable to active military 
service."

Following service, the veteran was afforded a VA examination 
in February 1968.  At that time he reported occasional aching 
in his lower back.  The heart and vascular system was normal.  
He was diagnosed as having latent glomerulonephritis.  VA 
examination in February 1974 revealed a normal cardiovascular 
system.

The veteran received treatment from the Portland VA Facility.  
The VA treatment records from March 1988 show that X-rays 
were taken of the veteran's pelvis and lumbar spine.  The 
report stated that bony mineralization was normal, vertebral 
body height spaces were well preserved, there were some 
degenerative changes at the posterior articulations, 
sacroiliac joints and hip joints were well preserved and 
there was vascular calcification present.  The veteran was 
diagnosed as having vascular calcification and mild 
degenerative changes.  

In March 1988, the veteran complained of intermittent pain 
from the lower back to his left knee since June of the 
previous year, which occurred while sitting and relieved by 
walking.  He reported that he had injured his lower back 
while lifting in 1983.  The physician assessed the problem as 
being either sciatica or musculoskeletal pain.  

April 1989 records reflected complaints of tingling of the 
left side for over 1 year and right or left lower chest pain 
daily.  The veteran reported that he had had an ultrasound 
done which showed narrowing of a vein.  The physician 
reported risk factors of smoking 3 or 4 packs daily, positive 
family history, high cholesterol of 244, and high blood 
pressure and glucose.  The physician opined that the veteran 
may have hiatal hernia or somatization disorder.   

In May 1989, the veteran underwent a cardiac catheterization, 
which showed a long 25-30% irregular stenosis of the left 
anterior descending artery after the first septal diagonal.  
The veteran was diagnosed as having minimal single-vessel 
coronary artery disease.  

In July 2001, the veteran underwent an endoluminal stent 
graft repair of an abdominal aortic aneurysm at the Arizona 
Heart Hospital.  The operation report stated that the veteran 
had a history of abdominal aortic aneurysm.  

In an October 2001 treatment record from Arizona Heart 
Institute, the veteran stated that he felt that his aneurysm, 
described as an aortic hernia had its onset in 1952.  The 
doctor, V. Ramaiah, M.D., stated that the veteran had a 
history of hypertension, which was a factor in the increased 
growth of an aneurysm.  The veteran provided some general 
literature about aneurysms.  He received private medical 
treatment from July 2001 to October 2001 from Dr. Joseph A. 
R. Cardenas.  

In June 2002, the veteran was afforded a VA examination for 
the heart.  The examiner stated that the systolic murmur 
heard in the aortic and at the apex of the heart in 1949 was 
not necessarily related to the veteran's aortic aneurysm.  
The examiner believed that the statement that the murmur was 
hernic in nature was a typographical error as he believes it 
to be aortic in nature.  

Upon examination of the spine in June 2002, the veteran 
reported that in 1949 he had a spinal epidural for a 
hemorrhoid operation and has had sharp, strong, intermittent 
pain in the center of his back near L2-L3.  The examiner 
stated that he would order a lumbar x-ray to see if there was 
any abnormality to tie this in.  He later reviewed the x-ray 
and noted that it revealed no acute fracture or dislocation.  
The examiner also stated that the back pain the veteran was 
experiencing was not related to his service-connected 
glomerulanephritis.  An X-ray report impression was vascular 
graft and degenerative change without acute abnormality.  

In January 2004, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The examiner 
stated that the veteran's hypertension was diagnosed post-
service.  The examiner noted that although there was one 
elevated blood pressure reading in 1954, there was no 
previous elevation and no diagnosis of hypertension.  The 
examiner stated that the veteran's glomerulonephritis was not 
the cause of his hypertension or aortic aneurysm.  

Concerning the spine, the veteran reported that his initial 
low back pain was in 1952 aboard a ship and had periodic 
episodes of low back pain during service without treatment or 
surgery.  He denied a specific injury.  The examiner stated 
that the veteran's complaints of back pain in 1954 were 
thought to be related to his glomerulonephritis.  There was 
no documentation of a back strain in service.  There was 
documentation of a back injury post-service in 1988 with age 
related progression by history.  Therefore, the examiner 
opined that the spinal condition was not more likely than 
not, not a continuation or progression of the back pain noted 
in service.


III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
arthritis and cardiovascular-renal disease, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Abdominal aortic aneurysm

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
abdominal aortic aneurysm.  The service medical records are 
negative for any complaints or findings of an abdominal 
aortic aneurysm, and such a disability was not diagnosed 
until 2001, many years after service.

There is no competent medical evidence of record showing that 
the veteran's abdominal aortic aneurysm had its onset during 
active service or is related to any in-service disease or 
injury.  While Dr. Ramaiah stated that the veteran had a 
history of hypertension which was a factor in the increased 
growth of an aneurysm, he did not indicate that the veteran's 
hypertension was present during service.  In fact, the VA 
examiner in January 2004 indicated that the veteran did not 
have hypertension during service.  Additionally, this 
examiner concluded that the veteran's abdominal aortic 
aneurysm was not caused by his in-service glomerulonephritis.  
The VA examiner in June 2002 further concluded that the heart 
murmur noted during service in 1949 was not related to the 
veteran's abdominal aortic aneurysm.   

The evidence does not show that the veteran was diagnosed 
with an abdominal aortic aneurysm within one year following 
his separation from service.  This disability was not 
diagnosed until  2001.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Any contentions by the veteran that his abdominal aortic 
aneurysm is somehow related to his active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for abdominal aortic aneurysm.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).


B.  Low back disorder

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The veteran complained of back pain 
during service; however, the service medical records show no 
diagnosis of a low back disorder.  Rather, the veteran's low 
back pain was thought to be a symptom of his kidney problem.   
A low back disorder was not diagnosed until after the 
veteran's separation from service.

In  March 1959, a doctor noted that the veteran had 
proteinuria confirming kidney damage and musculoskeletal 
strain.  Also subsequently indicated in the report was that 
the veteran's disability was traceable to active military 
service; however, the doctor did not specify which disability 
was related to service.  It is unclear from review of this 
record whether the examiner was providing an opinion 
concerning the onset of the veteran's  musculoskeletal 
strain, as opposed to his kidney disorder.  Accordingly, the 
Board does not find this doctor's statement to be persuasive.

On the other hand, the VA examiner in January 2004 
specifically concluded that the veteran's spinal condition 
was not a continuation or progression of the back pain noted 
in service.  Additionally, the evidence does not show that 
the veteran's current lumbar spine disorder is related to his 
service-connected glomerulonephritis.  To the contrary, the 
June 2002 VA examiner concluded that the lumbar spine 
disorder was not related to his service-connected 
glomerulonephritis.  Both of these opinions were based upon 
physical examination of the veteran and a review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In short, the probative medical evidence of record 
establishes that the veteran's current lumbar spine disorder 
is not related to his active service or to his service-
connected glomerulonephritis.

The evidence does not show that the veteran was diagnosed 
with arthritis of the lumbar spine within one year following 
his separation from service.  Degenerative changes were not 
demonstrated until 1988.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Any contentions by the veteran that he has a current lumbar 
spine disorder that is somehow related to his active service 
or to his service-connected glomerulonephritis are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a low back disorder on a direct basis and as 
secondary to the service-connected glomerulonephritis.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for an abdominal aortic 
aneurysm is denied.

Entitlement to service connection for a low back disorder, 
including as  secondary to service-connected 
glomerulonephritis, is denied. 



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


